Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-3B and 5-10) in the reply filed on 3/11/2021 is acknowledged.  The traversal is on the ground(s) that the Office Action contends that the alleged species are deemed to lack unity of invention by the drawings, but does not consider unity of invention in relation to the independent claims as well as the dependent claims, which is contrary to the PCT Rules. In particular, MPEP 1850(11) states: "If, however, an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be carefully considered. If there is no link remaining, an objection of lack of unity a posteriori (that is, arising only after assessment of the prior art) may be raised." In the present case, the Office Action alleges certain species directed to the same category of invention as lacking unity. In particular, claim 1 reads on Figures 1-3B and 5-10; and also reads on Figure 4; and also reads on Figures 15 and 16. In other words, there is nothing in any of those figures that would preclude the subject matter of claim 1 from being applicable to what is shown in those figures. Similarly, claims 11 and 18 read on Figures 1-3B and 5-10; and also read on Figure 4; and also read on Figures 15 and 16. In other words, there is nothing in any of those figures that would preclude the subject matter of either claim 11 or claim 18 from being applicable to what is shown in those figures. Therefore, Applicant respectfully requests that the election of species requirement be withdrawn because the alleged species do not lack unity of invention. This is not found persuasive because as stated in the Restriction Requirement mailed 1/11/2021, the application contains claims directed to more than one species (Species 1-3) of the generic invention. These species are deemed to lack unity of invention because they are not so linked as 
Applicant indicated that claims 1-15 and 18-22 are generic to each of the alleged species because all of the claims read on each of the alleged species. However, upon consideration of the claims, Examiner finds claims 11-15 and 18-22 are directed to a non-elected species. Independent claims 11 and 18 define “at least two engaging rings each having an aperture”. The only mention of “engaging rings” in the specification is on page 22 (lines 30-37) and page 27 (lines 16-17) which describe at least two engaging rings O1, O2 on the main panel in Figures 15-16. Figures 15 and 16 are the only drawings that show engaging rings O1 and O2. Furthermore, there is no mention of the elected species 1 (Figs. 1-3B and 5-10) having engaging rings with apertures as defined in claims 11 and 18. Therefore, claims 11-15 and 18-22 are withdrawn from consideration at this time as being directed to a non-elected species (species 3 – Figures 15 and 16).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poupitch (US 3,601,253) in view of Peterson et al. (US 5,627,150) and Mattson et al. (US 2004/0134799).
Regarding claims 1, 3 and 4, Poupitch discloses a blank for forming an article carrier (See Fig. 9), the blank comprising: a generally planar sheet comprising: a paperboard substrate (30) having opposed first (top surface of 30 in Fig. 5) and second (bottom surface of 30 in Fig. 5) surfaces; at least one plastic layer (40) disposed on the first surface of the paperboard substrate; and at least one aperture (32) formed in the generally planar sheet for closely receiving the at least one article to be held by the article carrier. Poupitch discloses the claimed invention except for the express disclosure that the at least one plastic layer is formed from a polymer and the paperboard substrate comprising a wet strength additive.
Regarding the wet strength additive, Peterson teaches a container comprising a paperboard material which contains a wet strength additive for the purpose of preventing degradation of the container due to exposure to water or chemicals (column 4, lines 14-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard substrate of Poupitch to contain a wet strength additive as taught by Peterson in order to prevent degradation due to exposure to water or chemicals.
Regarding the plastic layer being formed from a polymer, Mattson teaches a container carrier formed from a polyethylene terephthalate (PET) material for the purpose of being tear resistant, relatively rigid, and flexible ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one plastic layer of Poupitch to be formed from a polyethylene terephthalate material as taught by Mattson in order to have tear resistant, relatively rigid, and flexible properties.

Regarding claim 10, Poupitch discloses the planar sheet further comprises one or more tabs (34) formed about a periphery of the at least one aperture, the one or more tabs being connected to the planar sheet such that the one or more tabs yield out of the plane of the planar sheet when at least one article is received in the at least one aperture so as to bear against the at least one article (as shown in Fig. 9).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Poupitch (US 3,601,253) in view of Peterson et al. (US 5,627,150) and Mattson et al. (US 2004/0134799) as applied to claim 1 above, and further in view of Burford (US 3,317,234). Poupitch-Peterson-Mattson discloses the claimed invention except for the specifics of the sheet layers. Burford teaches a container carrier (See Fig. 3) comprising a sheet comprising paperboard substrate (12) having opposed upper and lower surfaces, a first polymer layer (16) attached on the top surface of the paperboard substrate and a second polymer layer (14) attached to the lower surface of the paperboard substrate, for the purpose of adding rigidity to the substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the planar sheet of Poupitch-Peterson-Mattson with a second polymer layer attached to the second surface of the paperboard substrate as taught by Burford in order to add rigidity and strength to the sheet. Furthermore, Burford teaches the paperboard substrate having a thickness of 20 mils and the polymer layers having a thickness of 1 mil (column 4, lines 3-12). Moreover, to modify the thickness of the sheet layers in order to provide greater strength would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735